

117 HRES 266 IH: Expressing appreciation and recognition for President Trump and the Trump administration for the creation of Operation Warp Speed and the historic development of a COVID–19 vaccine.
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 266IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Babin (for himself, Mr. Posey, Mr. Weber of Texas, Mr. Hice of Georgia, Mr. Burgess, Mr. Jackson, Mr. Van Drew, Mrs. Harshbarger, Mr. Pence, Mr. Cawthorn, Mr. Dunn, and Mr. Norman) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing appreciation and recognition for President Trump and the Trump administration for the creation of Operation Warp Speed and the historic development of a COVID–19 vaccine. 
Whereas COVID–19 has infected more than 28,000,000 Americans and taken the lives of more than 500,000; Whereas, on May 15, 2020, President Trump unveiled Operation Warp Speed, the nationwide effort to develop, approve, and distribute an effective COVID–19 vaccine; 
Whereas despite widespread skepticism from public health professionals, political opponents, and the media at its outset, Operation Warp Speed proved to be a resounding success, making good on the administration’s promise in 2020 to … deliver by the end of this year a vaccine at scale to treat the American people; Whereas Operation Warp Speed’s rate of vaccine development was particularly astonishing, having completely shattered expectations about the development timeline by delivering two candidates described as gold standard vaccines in only 9 months, rather than years; 
Whereas the Trump administration supported the scientists at Moderna, Inc., Pfizer, Inc., and Johnson & Johnson through the Biomedical Advanced Research and Development Authority; Whereas the Department of Defense, through the Defense Advanced Research Projects Agency in conjunction with the Joint Program Executive Office for Chemical, Biological, Radiological and Nuclear Defense, partnered with the Department of Health and Human Services to optimally deliver and administer a COVID–19 vaccine; 
Whereas Tinglong Dai, an associate professor of Operations Management and Business Analytics at Johns Hopkins University, said, Without Operation Warp Speed, there would be no Moderna vaccine; Whereas the Director of the National Institutes of Health, Dr. Francis Collins, praised the Trump administration for the unprecedented success of Operation Warp Speed and the multiple effective vaccines developed within 1 year of the virus outbreak; 
Whereas, on December 11, 2020, the Food and Drug Administration speedily issued the first emergency use authorization to allow Pfizer to begin distributing its vaccine to the public; Whereas, by October 16, 2020, the Trump administration and Operation Warp Speed were partnering with CVS Health and Walgreens to provide vaccine distribution to nursing homes and long-term care facilities nationwide, with no out-of-pocket costs, protecting America’s most vulnerable populations; 
Whereas, on December 8, 2020, President Trump signed an Executive order ensuring the most vulnerable populations and Americans have priority access to the vaccine; Whereas, on December 14, 2020, only 7 months after the launch of Operation Warp Speed, Sandra Lindsey, an intensive care unit nurse in New York City, was the first person officially vaccinated; 
Whereas by the time he left office, President Trump managed to produce and deliver nearly 50 million doses of COVID–19 vaccine, with millions more on the way; Whereas according to the Centers for Disease Control, by the time President Trump left office, more than 21 million doses of COVID–19 vaccine had been administered in the United States; 
Whereas according to the Centers for Disease Control, on January 20, 2021, President Trump’s last day in office, 1,511,443 doses of COVID–19 vaccine were administered, setting the United States on pace to meet the Biden administration’s goal of 150,000,000 vaccines in his first 100 days; Whereas President Trump and Operation Warp Speed placed special emphasis on national security during a global health crisis, ensuring our vaccines were developed in the United States and met the strict standards of safety of United States vaccine development and deployment; and 
Whereas the speedy development and deployment of COVID–19 vaccines has permitted our Nation to combat the spread of the virus, protect our most vulnerable populations, and begin the process of reopening our schools, offices, and public spaces: Now, therefore, be it That the House of Representatives— 
(1)recognizes the massive and unprecedented accomplishments of the Trump administration and Operation Warp Speed in handling the development of a COVID–19 vaccine; and (2)expresses their sincere gratitude to President Trump and his Cabinet for their vital contributions to global public health and the management of the COVID–19 pandemic.  
